Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 1, 22-23, and 38, the term "rigid structure" as used in claims 1, 22-23, and 38 is a relative term which renders the claim indefinite.  While the specification recites portions of the container as being rigid, the specification is silent on the rigidity of the manifold. The term "rigid structure" as it is applied to the manifold is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All manifolds of the type disclosed by the Applicant have some degree of rigidity to resist the forces the being applied on them at the time of dispensing. However, the degree of “rigidity” and the breadth of “structure” required by 
Claims 2-21, 24-37, and 39 are further indefinite due to their dependency on the limitations of claims 1, 22-23, and 38.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-21, 23, 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US Patent Publication No. 2014/0263440) (Burns ‘440) in view of Eaton et al. (US Patent No. 5,494,228), Smith (US Patent No. 1,088,797) and Burns (US Patent No. 7,056,556) (Burns ‘556).
Re. claim 1, Burns ‘440 discloses a fluid dispensing system, comprising:
a deformable container (14) having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid, and wherein the deformable container includes a single opening (32) defined by the second end of the deformable container; and a first exit (the end of 80) for a first bead of fluid (see paragraph 0074).
Burns ‘440, however, does not explicitly recite a carrier movable over a surface or a dispensing manifold removably connectable to the second end of the deformable container.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold (200) connectable to a container (via 230), the dispensing manifold including an inlet connection portion (230) a first exit and a second exit (see Figure 3); wherein, with the dispensing manifold connected to the container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid (beads 120), and wherein the first exit and the second exit simultaneously dispense the first bead and the second bead on the surface (see Figure 5 and col. 5, lines 17-20) and wherein the inlet connection portion, the first exit and the second exit are equal (see col. 4, lines 33-35)  the dispensing manifold formed of a rigid structure (202 and 206) that provides fixed spacing therebetween (the outlet tubes being fixed to cross-member 206 via clips 245, see Figures 3 and 5, see col. 3, lines 26-30).

Smith teaches that it is old and well known in the art of liquid applying devices to make a manifold that removably connected to a container (see page 1, lines 59-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the manifold removably connectable to the second end of the container as taught by Smith to make the manifold replaceable and reusable on other containers.
	Burns ‘556 teaches that it is old and well known in the art of fluid dispensers to include a carrier movable over a surface (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by locating the deformable container therein on the carrier as taught by Burns ‘556 to make moving or transporting the deformable container easier.
Re. claims 5 and 7, Burns ‘440 does not explicitly recite a manifold. 
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a third exit and a fourth exit (see Figure 3), wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid and the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid, and wherein the first exit, the second exit, the third exit, and the fourth exit simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads (a third and a fourth) of fluid to be dispensed at once.
Re. claims 6, and 8-9, Burns ‘440 does not explicitly recite a manifold.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a first tier (comprising 230, 231, 232, and 233) having the inlet, having a connection portion (230), a first port (232), and a second port (233), the connection portion removably connectable to the second end of the deformable container (as described in the rejection of claim 1); and a second tier (234, 240, 241, 235, 242, and 243) in fluid communication with the first tier, the second tier having the first exit, the second exit, the third exit, and the fourth exit (see Figure 3); wherein the first port and the second port are in fluid communication with the second tier (see Figure 3), the first port is in fluid communication with the first exit and the second exit (see Figure 3), and the second port is in fluid communication with the third exit and the fourth exit (see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads of fluid to be dispensed at once and to include the tiered 
Re. claims 10 and 12, Burns ‘440 does not explicitly recite a manifold. 
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a third exit, and a fourth exit, wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid, the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid and wherein the first exit, the second exit, the third exit, and the fourth, simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the surface (see Figure 5 and col. 5, lines 17-20), wherein the first bead, the second bead, the third bead, and the fourth bead, flow evenly to the first exit, the second exit, the third exit, and the fourth exit, (see Figure 5 and col. 5, lines 17-20, see also col. 4, lines 25-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads (a third and a fourth) of fluid to be dispensed at once.
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the distribution tubes and exits of Eaton to add a fifth exit to the dispensing manifold to allow the device to dispense fluid over a wider area on a single pass, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI). Still further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose an odd number of 
	

	
Re. claims 11, and 13-16, Burns ‘440 does not explicitly recite a manifold.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a first tier (comprising 230, 231, 232, 233) having a connection portion (230), a first port (232), and a second port (233), the connection portion removably connectable to the second end of the deformable container (as described in the rejection of claim 1); and a second tier (comprising 234, 240, 241, 235, 242, 243) in fluid communication with the first tier (see Figure 3), the second tier having a third port (240), a fourth port (241), a fifth port (242), and a sixth port (243)(see Figure 3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads of fluid to be dispensed at once and to include the tiered construction to allow the equal subdivided flow allowing the each nozzle to allow for uniform, synchronous dispensing from each nozzle.
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the second tier of Eaton to add a third tier in communication with the second tier by adding wye-type fittings to each of 


Re. claim 17, Burns ‘440 further discloses a fluid dispensing system including an actuation member (16) movably positionable relative to the deformable container, wherein, with the deformable container disposed on the carrier (as recited in the rejection of claim 1 above), the actuation member is movable between a first position in which the actuation member is spaced from the deformable container (see Figure 3) and a second position in which the actuation member contacts a portion of the deformable container (see Figure 5a).
Re. claim 18, Burns ‘440 further discloses fluid dispensing system wherein the actuation member moves from the first position towards the second position, the 
Re. claim 19, the combination of Burns ‘440-Eaton as recited in the rejection of claim 1 further discloses a fluid dispensing system wherein as the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold, the fluid flows evenly to and flows evenly out the first exit and the second exit with Burns ‘440 disclosing the expelling the fluid from a single opening of the deformable container (See Figure 5A) and Eaton teaching the manifold wherein fluid flows evenly to and evenly out the first exit and second exit (see Figure 5 and col. 5, lines 17-20 and also col. 4, lines 33-35).
Re. claims 20 and 21, Burns ’440 further discloses a fluid dispensing system wherein the actuation member (16) is continuously free of contact with the fluid (contacting the deformable container) by only contacting an exterior surface of the deformable container (see Figure 5A).
Re. claims 23 and 27, Burns ‘440 discloses a fluid dispensing system, comprising:
a deformable container (14) having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid, and wherein the deformable container includes a single opening (32) defined by the second end of the deformable container; and a first exit (the end of 80) for a first bead of fluid (see paragraph 0074).

Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold (200) connectable to a container (via 230), the dispensing manifold including an inlet connection portion (230) a first exit and a second exit (see Figure 3); wherein, with the dispensing manifold connected to the container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid (beads 120), and wherein the first exit and the second exit simultaneously dispense the first bead and the second bead on the surface (see Figure 5 and col. 5, lines 17-20) and wherein the inlet connection portion, the first exit and the second exit are equal (see col. 4, lines 33-35) the dispensing manifold formed of a rigid structure (202 and 206) that provides fixed spacing therebetween (the outlet tubes being fixed to cross-member 206 via clips 245, see Figures 3 and 5, see col. 3, lines 26-30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow multiple beads of fluid to be dispensed at once.
Smith teaches that it is old and well known in the art of liquid applying devices to make a manifold that removably connected to a container (see page 1, lines 59-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the manifold 
	Burns ‘556 teaches that it is old and well known in the art of fluid dispensers to include a carrier movable over a surface (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by locating the deformable container therein on the carrier as taught by Burns ‘556 to make moving or transporting the deformable container easier.
Re. claims 28 and 30, Burns ‘440 does not explicitly recite a manifold. 
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a third exit and a fourth exit (see Figure 3), wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid and the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid, and wherein the first exit, the second exit, the third exit, and the fourth exit simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the surface (see Figure 5 and col. 5, lines 17-20), wherein the first bead, the second bead, the third bead, and the fourth bead flow evenly to the first exit, the second exit, the third exit, and the fourth exit (see Figure 5 and col. 5, lines 17-20, see also col. 4, lines 25-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads (a third and a fourth) of fluid to be dispensed at once.

Re. claims 29, and 31-32, Burns ‘440 does not explicitly recite a manifold.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a first tier (comprising 230, 231, 232, and 233) having the inlet, having a connection portion (230), a first port (232), and a second port (233), the connection portion removably connectable to the second end of the deformable container (as described in the rejection of claim 1); and a second tier (234, 240, 241, 235, 242, and 243) in fluid communication with the first tier, the second tier having the first exit, the second exit, the third exit, and the fourth exit (see Figure 3); wherein the first port and the second port are in fluid communication with the second tier (see Figure 3), the first port is in fluid communication with the first exit and the second exit (see Figure 3), and the second port is in fluid communication with the third exit and the fourth exit (see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads of fluid to be dispensed at once and to include the tiered construction to allow the equal subdivided flow allowing the each nozzle to allow for uniform, synchronous dispensing from each exit.
Re. claim 33, Burns ‘440 further discloses a fluid dispensing system including an actuation member (16) movably positionable relative to the deformable container, wherein, with the deformable container disposed on the carrier (as recited in the rejection of claim 23 above), the actuation member is movable between a first position in which the actuation member is spaced from the deformable container (see Figure 3) 
Re. claim 34, Burns ‘440 further discloses fluid dispensing system wherein the actuation member moves from the first position towards the second position, the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold (see Figure 5a).
Re. claim 35, the combination of Burns ‘440-Eaton as recited in the rejection of claim 34 further discloses a fluid dispensing system wherein as the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold, the fluid flows evenly to and flows evenly out the first exit and the second exit with Burns ‘440 disclosing the expelling the fluid from a single opening of the deformable container (See Figure 5A) and Eaton teaching the manifold wherein fluid flows evenly to and evenly out the first exit and second exit (see Figure 5 and col. 5, lines 17-20 and also col. 4, lines 33-35).
Re. claims 36 and 37, Burns ’440 further discloses a fluid dispensing system wherein the actuation member (16) is continuously free of contact with the fluid (contacting the deformable container) by only contacting an exterior surface of the deformable container (see Figure 5A).


Claims 2-3 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns ‘440, Eaton, Smith and Burns ‘556 as applied to claims 1 and 23 above, and further in view of Cadden (US Patent No. 8,172,109).
 Re. claims 2-3 and 24-25, Burns ‘440 does not explicitly recite the second end of the deformable container being rigid.
Cadden teaches that it is old and well known in the art of deformable containers to make the second end of the deformable container rigid (see Figure 6) and providing a mechanical connection to the outlet (threads).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by making the second end of the deformable container rigid and provide a mechanical connection to the manifold to allow the manifold to be connected directly to the container, preventing the fluid from getting onto the container carrier means. 

Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns ‘440, Eaton, Smith and Burns ‘556 as applied to claims 1 and 23 above, and further in view of Keller (US Patent No. 6,578,738).
 Re. claims 4 and 26, Burns ‘440 does not explicitly recite the deformable container being removably disposable relative to the carrier.
Keller teaches that it is old and well known in the art of deformable containers to make the deformable container (12) removable and disposable (see col. 1, lines 21-25).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by making the deformable container removably disposable relative to the carrier so that only the deformable container need replacing after the fluid is fully dispensed, leaving the carrier to be reused and without the need to refill the containers.


Claims 22 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US Patent Publication No. 2014/0263440) (Burns ‘440) in view of Eaton et al. (US Patent No. 5,494,228), Smith (US Patent No. 1,088,797), Burns (US Patent No. 7,056,556) (Burns ‘556) and Choiniere et al. (US Patent Publication No. 2008/0000928).
Re. claims 22 and 38, Burns ‘440 discloses a fluid dispensing system, comprising:
a deformable container (14) having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid, and wherein the deformable container includes a single opening (32) defined by the second end of the deformable container; and a hose (84) having a first hose end and a second hose end, the second hose end having a first exit (86).
Burns ‘440, however, does not explicitly recite a carrier movable over a surface or a dispensing manifold removably connectable to the second end of the hose deformable container.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold (200) connectable to a container (via 230), the dispensing manifold including an inlet connection portion (230) a first exit and a second exit (see Figure 3); wherein, with the dispensing manifold connected to the container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid (beads 120), and wherein the first exit and the second exit simultaneously dispense the first bead and the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow multiple beads of fluid to be dispensed at once.
Smith teaches that it is old and well known in the art of liquid applying devices to make a manifold that removably connected to a fluid source (see page 1, lines 59-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the manifold removably connectable to the second end of the hose as taught by Smith to make the manifold replaceable and reusable on other container and hose combinations.
	Burns ‘556 teaches that it is old and well known in the art of fluid dispensers to include a carrier movable over a surface (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by locating the deformable container therein on the carrier as taught by Burns ‘556 to make moving or transporting the deformable container easier.
	Choiniere teaches that it is old and well known in the art of liquid dispensers to include a first hose end (at 120) which is removably connectable to a container (at 26).
.

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns ‘440, Eaton, Smith and Burns ‘556, as applied to claim 1 above, and further in view of Cadden (US Patent No. 8,172,109).
 Re. claim 39, Burns ‘440 does not explicitly recite the second end of the deformable container including a threaded portion that is more rigid than a body of the deformable container.
Cadden teaches that it is old and well known in the art of deformable containers to make the second end of the deformable container more rigid than the deformable container and providing threads (229) on the second end (see Figure 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the second end of the deformable container rigid and provide a threaded connection to the outlet of the container as taught by Cadden to allow the hose to be selectively connected to the container, preventing the fluid from getting onto the container carrier means, threads being commonly known as a means connecting fluid conduits. 


Response to Arguments
Applicant's arguments filed 3-31-2021 have been fully considered but they are not persuasive. Re. claims 1, 22-23, and 38, Applicant argues that Eaton does not recite In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant further argues that the flexible tubes of Eaton cannot provide bead width spacing that is consistent.  The Examiner disagrees. One of the primary functions of Eaton is to provide constant bead spacing (see Eaton, col. 3, lines 26-35 and Figure 5 showing the device in use).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754